DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 11/02/2021.
Claims 1-19 are pending. Claims 1, 10, and 19 are independent.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 11,386,513. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the present application recite a broader embodiment of the invention claimed in patent ‘513, both applications recite a system for displaying a interface for filling a paper-based benefits application, based on user input requesting supporting documentation, receiving and classifying supporting documentation, and converting the input and supporting documents into a printable form. The claims of patent ‘513 do not explicitly recite receiving, via the GUI at the first computing device, user input data for one or more fields of the simulated paper-based benefits application; or converting the user input data and the one or more of the image and the document into a printable form. However patent ‘513 substantially discloses receiving, via the GUI at the first computing device, user input data for one or more fields of the simulated paper-based benefits application (‘513 col8 ln61 to col9 ln26, user may input values into fields of a simulated electronic version of an actual (paper) benefits application); or converting the user input data and the one or more of the image and the document into a printable form (‘513 col7 ln64 to col8 ln29, receives document and image of required supporting documents, col8 ln37-55, converts document and images of supporting documents into a printable form). It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified the claimed invention of patent ‘513 with the simulated paper-based application in order to mimic the interaction with an actual benefits application (‘513 col8 ln61 to col9 ln26). The wording of the claims, although not identical, appear to recite the same embodiment just in different words and phrasing. Please see table below.

Present Application 17/838389
Patent US11,386,513
1. A method comprising:
Displaying, using a first computing device, a graphical user interface (GUI) comprising a simulated paper based benefits application;
1. A method, comprising: 
executing a benefits application workflow for simulating a paper-based benefits application using a first computing device, comprising: 
receiving first documentation of an applicant; 
providing data for displaying, on a device screen, a graphical representation of a paper- based benefits application that includes one or more fields associated with a rule;
receiving, via the GUI at the first computing device, user input data for one or more fields of the simulated paper-based benefits application;
automatically inserting, using a processor, data of the first documentation into at least one of the one or more fields;
 receiving, from an input device, a user input comprising text or numeric input to the one or more fields;
providing, based at least in part on the user input data, a request for supporting documentation;
based on the user input to the one or more fields, providing, using a processor, a request for supporting documentation, wherein the request identifies that a supporting document is required to be submitted as part of the paper-based benefits application;
receiving, at the computing device, one or more of an image and a document in response to the request;
thereafter receiving, over a communication link, user supplied documentation of the applicant;
classifying the one or more of the image and the document and providing, via the GUI at the first computing device, an indication of a document type based on the classifying; and
classifying the user supplied documentation, using a processor, by: 
processing the user supplied documentation to identify one or more elements thereof, comparing the one or more elements to a datastore of known elements; and 
determining a document type based on the comparing; 
providing data to an output device comprising an indication of the document type and a request for user confirmation thereof; thereafter confirming the document type and automatically associating a document of the confirmed document type with a field associated with the user input; 
wherein the document type is a spousal individual retirement account (IRA) document; 
providing, using a processor and based on at least in part on the spousal IRA document, an initial eligibility indication based on assigning the IRA document a spousal amount and excluding the spousal amount from assets of the applicant; and
thereafter converting the user input data and the one or more of the image and the document into a printable form, wherein the first computing device is not configured to submit the simulated paper-based benefits application to one or more online application portals utilized to process online applications.
thereafter converting user supplied data to the one or more fields into a printable form of the paper-based benefits application, including the document of the user supplied documentation, wherein the first computing device is not configured to submit the paper-based benefits application to one or more online application portals utilized to process online applications.
10. A system, comprising: 
a processor; 
and a memory device operatively coupled to the processor; 
the memory comprising code executable by the processor, the code comprising: 
code that displays a graphical user interface (GUI) comprising a simulated paper- based benefits application; 
code that receives, via the GUI, user input data for one or more fields of the simulated paper-based benefits application; 
code that provides, based at least in part on the user input data, a request for supporting documentation; 
code that receives one or more of an image and a document in response to the request; 
code that classifies the one or more of the image and the document and provides, via the GUI, an indication of a document type based on the classifying; and 
code that thereafter converts the user input data and the one or more of the image and the document into a printable form, wherein the system is not configured to submit the simulated paper-based benefits application to one or more online application portals utilized to process online applications.
7. A system comprising: 
a processor; 
and a memory device operatively coupled to the processor; 
the memory comprising code executable by the processor for simulating a paper-based benefits application, the code comprising: 
code that executes a benefits application workflow, comprising: 
code that receives first documentation of an applicant; 
code that provides data for displaying, on a device screen of a computing device, a graphical representation of a paper-based benefits application that includes one or more fields associated with a rule; 
code that automatically inserts data of the first documentation into at least one of the one or more fields; 
code that receives a user input comprising text or numeric input to the one or more fields; 
code that provides, based on the user input to the one or more fields, a request for supporting documentation, wherein the request identifies that a supporting document is required to be submitted as part of the paper-based benefits application; 
code that thereafter receives user supplied documentation; 
code that classifies the user supplied documentation, using the processor of the system, by: 
processing the user supplied documentation to identify one or more elements thereof, comparing the one or more elements to a datastore of known elements; and 
determining a document type based on the comparing; 
code that provides an indication of the document type and a request for user confirmation thereof; 
code that thereafter confirms the document type and automatically associates a document of the confirmed document type with a field associated with the user input; wherein the document type is a spousal individual retirement account (IRA) document; code that provides, based on at least in part on the spousal IRA document, an initial eligibility indication based on assigning the IRA document a spousal amount and excluding the spousal amount from assets of the applicant; and code that thereafter converts user supplied data to the one or more fields into a printable form of the paper-based benefits application, including the document of the user supplied documentation, wherein the code for simulating the paper-based benefits application is not configured to submit the paper-based benefits application to one or more online application portals utilized to process online applications




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US2014/0244456) in view of Garcia e al. (US 9,672,487) and Lewis (US 9,117,118).

In regards to claim 1, Huang substantially discloses a method, comprising:  
providing, based at least in part on the user input data, a request for supporting documentation (Huang para[0066], provides request for required tax documents ); 
receiving, at the computing device, one or more of an image and a document in response to the request (Huang[0082]-[0083], receives images and documents ); 
classifying the one or more of the image and the document and providing, via the GUI at the first computing device, an indication of a document type based on the classifying (Huang para[0084], classifies document based on document features to identify document type). 
Huang does not explicitly disclose thereafter converting the user input data and the one or more of the image and the document into a printable form, wherein the first computing device is not configured to submit the simulated paper-based benefits application to one or more online application portals utilized to process online applications.
However Garcia et al. substantially discloses thereafter converting the user input data and the one or more of the image and the document into a printable form, wherein the first computing device is not configured to submit the simulated paper-based benefits application to one or more online application portals utilized to process online applications (Garcia et al. col31 ln44-65, converts documents into a printable form when it cannot be submitted electronically).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the document processing method of Huang with the workflow method of Garcia et al. in order to resolve issues with documentation (Garcia et al. col1 ln11-24).
Huang does not explicitly disclose displaying, using a first computing device, a graphical user interface (GUI) comprising a simulated paper-based benefits application; 
receiving, via the GUI at the first computing device, user input data for one or more fields of the simulated paper-based benefits application.
However Lewis et al. substantially discloses displaying, using a first computing device, a graphical user interface (GUI) comprising a simulated paper-based benefits application (Lewis col5 ln1-26, displays a user interface for a benefits application); 
receiving, via the GUI at the first computing device, user input data for one or more fields of the simulated paper-based benefits application (Lewis col4 ln62 to col5 ln16, receives user input data);
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the document processing method of Huang with workflow method of Garcia et al. and the capturing method of Lewis in order to process a variety of forms (Lewis col1 ln38-50).

In regards to claim 2, Huang as modified by Garcia et al. and Lewis substantially discloses the method of claim 1, further comprising loading a data extraction model based on the document type; and extracting data from the one or more of the image and the document using the data extraction model (Huang para[0085]).  

In regards to claim 3, Huang as modified by Garcia et al. and Lewis substantially discloses the method of claim 2, comprising determining that the extracted data match an expected data type based on the data extraction model; and automatically inserting the extracted data into a form field of the GUI (Huang para[0085]).  

In regards to claim 4, Huang as modified by Garcia et al. and Lewis substantially discloses the method of claim 2, comprising automatically inserting the extracted data into a form field of the GUI (Huang para[0085]).  

In regards to claim 5, Huang as modified by Garcia et al. and Lewis substantially discloses the method of claim 1, wherein the classifying comprises: determining whether the document is an asset document; and in response to determining the document is an asset document, determining one or more asset values selected from: an asset type, an asset amount, and a spousal asset amount (Lewis col10 ln47-57).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the document processing method of Huang with workflow method of Garcia et al. and the capturing method of Lewis in order to process a variety of forms (Lewis col1 ln38-50).

In regards to claim 6, Huang as modified by Garcia et al. and Lewis substantially discloses the method of claim 1, wherein the one or more of the image and the document comprises a plurality of documents, and further wherein the classifying comprises identifying a plurality of document types (Huang para[0100]).  

In regards to claim 7, Huang as modified by Garcia et al. and Lewis substantially discloses the method of claim 6, comprising automatically inserting at least one of the documents into the simulated paper-based benefits application (Huang para[0085]).  

In regards to claim 8, Huang as modified by Garcia et al. and Lewis substantially discloses the method of claim 7, wherein the at least one of the documents is automatically inserted into a predetermined area based on document type (Huang para[0085]).  

In regards to claim 9, Huang as modified by Garcia et al. and Lewis substantially discloses the method of claim 6, comprising segmenting the plurality of documents and providing, via the GUI, a link to view a corresponding one of the plurality of documents (Huang para[0093]).  

Claims 10-18 recite substantially similar limitations to claims 1-9. Thus claims 10-18 are rejected along the same rationale as claims 1-9.

Claim 19 recite substantially similar limitations to claim 1. Thus claim 19 is rejected along the same rationale as claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sabri et al. (US 2016/0239931 A1) teaches a system for checking the benefits eligibility for a recipient.
Feinschreiber et al. (US 2016/0063445) teaches a method of optimizing healthcare and retirement benefits.
Vroom et al. (US2010/0161460) teaches a system of converting source documents to computer readable from.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.H/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178